DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 12/30/2020, is acknowledged.  Claims 1 and 13 are amended; Claims 21-25 are canceled; Claim 26-32 are newly added.  No new matter is added.  Claims 1-6, 9-15, and 26-32 are currently pending.
The rejection of claims 1-6 and 9-15 is withdrawn in view of Applicant’s amendments to the claims.  Additionally, with respect to the limitation “the carriage adapted to move the coater back-and-forth along the support, and the carriage further adapted to move along a loop-shaped trajectory as the coater moves back-and-forth along the support,” as Applicant uses the distinct terms, “loop-shaped trajectory” and “back-and-forth,” to describe the trajectories/paths of the carriage and coater, respectively, these terms are interpreted to require different trajectories, wherein “loop-shaped” requires a trajectory which curves around to cross itself or forms a circular path and “back-and-forth” comprises a substantially linear path.
Allowable Subject Matter
Claims 1-6, 9-15, and 26-32 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach a system for manufacturing a part comprising a support including a support surface, a coating device comprising a coater including a carriage and a plurality of exterior surfaces disposed around an axis, the coating device adapted to deposit a layer of powder over at least a portion of the support surfaces using one of more of the exterior surfaces as the exterior surfaces revolve around the axis, the carriage adapted to move the coater back-and-forth along the support, and the carriage further adapted 
Additionally, the prior art of record fails to teach a system for manufacturing a part as recited in Claim 13, in particular, a coating device comprising a first beam, a second beam and a coater, the first beam comprising a first slot with a first toothed sidewall, the second beam comprising a second slot with a second toothed sidewall, the coater between the first beam and the second beam, the coater including a first gear, a second gear, a plurality of rollers and a belt wrapped around the rollers, the first gear meshed with the first toothed sidewall and adapted to move along a centerline of the first slot, the second gear meshed with the second toothed sidewall and adapted to move along a centerline of the second slot.  Closest prior art Feygin and Koszo fail to teach a coating device comprising the structure required by amended Claim 13.
As a result, Applicant’s arguments, filed 12/30/2020, are found persuasive in view of Applicant’s amendments to the claims and the rejections under 35 U.S.C. 103 are withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A HEVEY/Primary Examiner, Art Unit 1735